Citation Nr: 9909878	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  94-45 509	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for a prostate 
condition due to an undiagnosed illness. 

2.  Entitlement to service connection for a disability 
manifested by blood in the urine to include ureteral 
stricture with hematuria claimed as an undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by blood in the urine to include rectal polyps 
claimed as an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from November 1990 to 
August 1991.  The veteran had service in the Southwest Asia 
theater of operations from January to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating determination of 
the Department of Veterans Affairs (VA) regional office (RO) 
in Houston, Texas.  

The veteran perfected appeals as to the issues of entitlement 
to service connection for a stomach problem and a disability 
manifested by painful and swollen joints. In an August 1995 
rating decision, service connection was granted for an 
undiagnosed condition of the lower digestive system to 
include gastritis and diarrhea, claimed as stomach problems. 
Service connection for a disability manifested by painful and 
swollen joints was granted in a July 1998 rating decision.  
These decisions constitute a full grant of the benefits 
sought, and these issues are no longer before the Board.  
Grantham v. Brown, 114 F.3d 1156 (Fed Cir. 1997).

The issue of entitlement to service connection for a 
disability manifested by blood in the stool and polyps will 
be considered in the remand portion of this decision.


FINDINGS OF FACT

1.  The evidence does not show that the veteran has a chronic 
prostate disorder attributable to an undiagnosed illness.  

2.  The evidence does not show that the veteran has chronic 
blood in his urine attributable to an undiagnosed illness.  

3.  Hematuria or ureteral stricture was not present in 
service and did not arise in service.  

3.  There were no complaints or findings of urethral 
stricture inservice; there has been no competent medical 
evidence submitted relating the veteran's current urethral 
stricture to service.



CONCLUSIONS OF LAW

1.  Service connection for a prostate condition is not 
warranted.  38 U.S.C.A. § 1110, 1117, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303, 3.317 (1998). 

2.  Service connection for hematuria and urethral stricture 
is not warranted.  38 U.S.C.A. § 5107 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Under the provisions of 38 U.S.C.A. § 1117 (West Sup. 1998):

The Secretary may pay compensation under 
this subchapter to any Persian Gulf 
veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that (1) became manifest 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (2) became manifest to a 
degree of 10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  
The Secretary's determination of such 
period of time
shall be made following a review of any 
available credible medical or scientific 
evidence and the historical treatment 
afforded disabilities for which 
manifestation periods have been 
established and shall take into account 
other pertinent circumstances regarding 
the experiences of veterans of the 
Persian Gulf War.

(c)(1) The Secretary shall prescribe 
regulations to carry out this section.  
(2) Those regulations shall include the 
following: (A) A description of the 
period and geographical area or areas of 
military service in connection with which 
compensation under this section may be 
paid.

(B) A description of the illnesses for 
which compensation under this section may 
be paid.

(C) A description of any relevant medical 
characteristic (such as a latency period) 
associated with each such illness.

(d) A disability for which compensation 
under this subchapter is payable shall be 
considered to be service connected for 
purposes of all other laws of the United 
States. 

(e) For purposes of this section, the 
term ''Persian Gulf veteran'' means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

VA has adopted the provisions of 38 C.F.R. § 3.317 (1998) to 
implement 38 U.S.C.A. § 1117.  The regulation provides as 
follows:

Except as provided in paragraph (c) of 
this section, VA shall pay compensation 
in accordance with chapter 11 of title 
38, United States Code, to a Persian Gulf 
veteran who exhibits objective 
indications of chronic disability 
resulting from an illness or combination 
of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided 
that such disability: (i)	became manifest 
either during active military, naval, or 
air service in the Southwest Asia theater 
of operations during the Persian Gulf 
War, or to a degree of 10 percent or more 
not later than December 31, 2001; and 
(ii) by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 

(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(5) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States.  For the purposes of 
paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations 
of undiagnosed illness include, but are 
not limited to: 

(1) fatigue, (2) signs or symptoms 
involving skin, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological 
signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper 
or lower), 
(9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) 
abnormal weight loss or (13) menstrual 
disorders. 

Compensation shall not be paid under this 
section (1) if there is affirmative 
evidence that an undiagnosed illness was 
not incurred during active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; or (2) if there is 
affirmative evidence that an undiagnosed 
illness was caused by a supervening 
condition or event that occurred between 
the veteran's most recent departure from 
active duty in the Southwest Asia theater 
of operations during the Persian Gulf War 
and the onset of the illness; or (3) if 
there is affirmative evidence that the 
illness is the result of the veteran's 
own willful misconduct or the abuse of 
alcohol or drugs. 

For purposes of this section: (1) the 
term "Persian Gulf veteran" means a 
veteran who served on active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War. (2) the Southwest Asia 
theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone 
between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red 
Sea, and the airspace above these 
locations.

38 C.F.R. § 3.317.

The VA General Counsel has interpreted the provisions of 38 
U.S.C.A. § 1117, and 38 C.F.R. § 3.317, as meaning that 
service connection cannot be granted for a disability that is 
attributable to a diagnosed illness, including a diagnosis 
that can be characterized as "poorly defined."  VAOPGCPREC 
8-98 (1998).  The Board is bound by the General Counsel's 
interpretation.  38 U.S.C.A. § 7104(c) (West 1991).

Well Grounded Claims

The threshold question that must be resolved with regard to 
the veteran's claims is whether he has presented evidence 
that they are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well-grounded 
claim is a plausible claim, meaning a claim that appears to 
be meritorious on its own or is capable of substantiation.  
Epps.  An allegation that a disorder is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claims well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claims.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

Notwithstanding the above considerations, VA has enunciated a 
policy of finding claim based on undiagnosed illnesses well 
grounded unless the veteran did not have qualifying service 
in the Southwest Asia theater of operations, or the veteran 
does not specify the claimed disabilities, fails to report 
for scheduled examinations, or fails to respond to 
development letters from VA.  Veterans Benefits 
Administration, Gulf War Training Package, p. 3 (1997).  
Inasmuch as none of these exceptions apply in this case, the 
Board finds that the veteran's claims are well grounded.

Factual Background

A review of the veteran's service medical records 
demonstrates that there were no complaints or findings 
referable to the prostate or to hematuria in service.  On May 
and July 1991 reports of medical history, the veteran 
indicated that he was not having and had not had frequent or 
painful urination.  On April and June 1991 service medical 
examinations, normal findings were reported for the 
genitourinary tract.  

Outpatient treatment records received in conjunction with the 
veteran's claim demonstrate that he was seen in May 1993 with 
complaints of blood in his urine.  At the time of a July 1993 
outpatient visit, it was noted that an intravenous pyelogram 
had revealed no apparent stones.  In a July 1993 report, H. 
W., M.D., wrote that it was his feeling that the veteran's 
hematuria was secondary to mild prostatitis and required no 
therapy at that time.  In September 1993, the veteran was 
seen with complaints of almost daily bleeding.  A diagnosis 
of probable chromic prostatitis was rendered.  

In October 1993, the veteran reported that that he was having 
prostate problems and blood in his urine.  

In an October 1993 report, the veteran's private physician, 
R. S., M.D., noted that the veteran had experienced 
persistent microscopic hematuria since his return from 
service as well as irritative voiding symptoms such as 
dysuria, urgency, and frequency.  He noted that the veteran 
had had an IVP, which was normal, and a cystoscopy, which 
revealed an "inflamed prostate."  There were no bladder 
stones or tumors.  The veteran specifically denied a history 
of VD or past urethritis.  While on antibiotics, his lower 
irritative tract symptoms had improved.  Urinalysis revealed 
3-5 red blood cells per high-powered field with occasional 
white blood cells.  Rectal examination revealed a smooth soft 
benign feeling prostate, which was nontender during the 
examination.  Because of his history of mild urethral 
discharge with the persistence of very mild microscopic 
hematuria, he elected to give the veteran a trial of Minocin.  

In December 1993, the veteran underwent an internal 
urethrotomy.  A preoperative diagnosis of urethral stricture 
was rendered.  Examination revealed a very normal looking 
caliber of urethra.  

In March 1994, the veteran was seen with complaints of right 
lower quadrant pain for three months.  The veteran reported 
that he had had no further hematuria.  

At the time of an April 1994 VA examination, the veteran 
reported that he had urological problems, which ultimately 
required surgery for urethral stricture.  He also reported 
that he might have renal stones.  

In the medical history portion of the report, it was noted 
that the veteran had been found to have microscopic hematuria 
but that he had absolutely no symptoms referable to the 
genitourinary tract.  The examiner noted that the hematuria 
led to an intravenous pyelogram and then to a cystoscopy 
which revealed normal studies.  He indicated that the 
veteran's hematuria had disappeared and that he had no 
symptoms at the present time.   Physical examination revealed 
that the prostate was normal for a 42-year-old male.  

In a September 1994 report, Dr. S. indicated that he had seen 
the veteran in the past for urethral stricture disease.  He 
noted that the veteran had had excellent results from rhe 
December 1993 surgery.  He also reported that the veteran 
reported having a slight decrease in the force and strength 
of his stream over the past few months.  He noted that the 
veteran had developed symptoms of urethritis, which included 
mild dysuria, mild urgency, and some discharge of blood on 
his shorts.  Dr. S. reported that this had cleared with 
Floxin.  He indicated that the veteran's prostatic urethra 
was normal for his age.  

At his March 1995 personal hearing, the veteran reported that 
he had not had blood in his urine prior to his service in the 
Gulf War.  The veteran further indicated that the veteran's 
prostate was enlarged and that it continued to press against 
his bladder.  The veteran also reported that he had sexual 
problems.  He also testified as to having undergone a 
cystoscopy and IVP in the past.  

In an April 1995 follow-up note, Dr. S. reported that the 
veteran had complained of initial hematuria with slight 
dysuria recently.  Urinalysis performed at that time was 
clear microscopically.  The dipstick was also negative.  A 
urethroscopy also performed at that time revealed that the 
veteran had mid bulbar urethral stricture which was much more 
open than it had been in the past prior to his VIU.  Dr. S. 
reported that he had suggested to the veteran that his 
urethritis and/or initial hematuria was most probably from 
the stricture and that since he was voiding with a relatively 
good stream and the fixture was fairly wide bore, the veteran 
would be followed.  

At the time of a January 1998 VA examination, digital 
examination of the rectum revealed a normal prostate.  


Prostate Disorder

The veteran's service medical records are void of any 
complaints or findings of prostate problems.  The veteran was 
diagnosed as having probable chronic prostatitis in September 
1993.  The veteran was also noted to have had an "inflamed 
prostate" at the time of his cystoscopy.  However, at the 
time of his April 1994 VA examination, the veteran was found 
to have a normal prostate for a forty two-year-old male.  
Moreover, Dr. S., in his September 1994 report, indicated 
that the veteran's prostatic urethra was normal for his age.  
Furthermore, the veteran was found to have a normal prostate 
at the time of a January 1998 VA examination.  

Service connection cannot be granted in this case, for a 
prostate disorder on the basis of 38 U.S.C.A. § 1117(a) or 38 
C.F.R. § 3.317.  The disorder was not shown to be chronic as 
defined in the statute and regulations, and the prostate 
disorder was attributed to a diagnosed illness.  Under the 
provisions of § 3.317(a)(3), an undiagnosed illness is not 
considered chronic unless it exists for more than six months.  
The pertinent evidence shows that the earliest symptoms 
attributable to a prostate disorder were reported in May 
1993, the last objective evidence of a prostate disorder was 
reported in October 1993.  The veteran testified as late as 
March 1995 that his prostate was enlarged and that it pressed 
on his bladder.  However, the veteran, as a lay person would 
lack the requisite medical knowledge to diagnose an enlarged 
prostate or to say that such an enlarged prostate was the 
etiology for other symptoms. See Grottveit v. Brown, 5 Vet. 
App 91 (1993).  In order to find a disability due to 
undiagnosed illness within the provisions of § 3.317, there 
must be objective indications of the undiagnosed condition.  
There were no objective indications of a prostate disorder 
after October 1993.

As noted above, the presumptions contained in 38 U.S.C.A. 
§ 1117, and 38 C.F.R. § 3.317, are applicable only to 
undiagnosed illnesses.  The veteran's prostate disorder was 
assessed as being prostatitis.  Thus his prostate disorder 
was attributed to a diagnosed illness, and could not be 
service connected on the basis of the presumptions referable 
to undiagnosed illnesses.  VAOPGCPREC 8-98 (1998).  

The veteran has not asserted, nor does the evidence show, 
that service connection is warranted on a basis other than 
that provided in 38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317. 


Hematuria

A review of the veteran's service medical records 
demonstrates that there were no complaints or findings of 
hematuria inservice.  On April and July 1991 reports of 
medical history, the veteran indicated that he was not having 
and had not had frequent or painful urination and on April 
and June 1991 service medical examinations, normal findings 
were reported for the genitourinary tract.

The first report or complaint of blood in the veteran's urine 
was not until May 1993.   While the veteran was noted to have 
mild hematuria at the time of an October 1993 outpatient 
visit, he reported that he was not having any hematuria at 
the time of his April 1994 VA examination.  Although the 
veteran reported a history of blood in his urine at the time 
of an August 1994, outpatient visit, he reported no problems 
in this regard since surgery for the ureteral stricture the 
previous year.  A urinalysis performed in April 1995 was 
found to be clear microscopically.  Moreover, at the time of 
the April 1995 visit, Dr. S. indicated that the veteran's 
initial hematuria was most likely from his urethral 
stricture.  

Service connection for blood in the urine is also unavailable 
under the provisions of 38 U.S.C.A. § 1117 or 38 C.F.R. 
§ 3.317.  Hematuria and ureteral stricture are diagnosed 
illnesses, and the blood in the veteran's urine has been 
attributed to those diagnosed illnesses.  Further, blood in 
the veteran's urine was not shown to have continued for six 
months or more so as to constitute a chronic disease under 
the provisions of the pertinent law and regulations.

The veteran has also not asserted, nor does the evidence 
show, that service connection is warranted on a basis other 
than that provided in 38 U.S.C.A. § 1117 or 38 C.F.R. 
§ 3.317. 


ORDER

Service connection for a prostate disorder is denied.

Service connection for a disability manifested by blood in 
the urine to include hematuria and ureteral stricture is 
denied.  


REMAND

With regard to the veteran's claim for service connection for 
blood in his stool and polyps, the Board notes that he was 
found to have blood in his stool on at least one occasion 
during service.  Subsequent to service, the veteran was again 
found to have blood in his stool, rectal bleeding, and 
polyps.  The Board further observes that the veteran is 
service-connected for gastritis and diarrhea due to an 
undiagnosed illness.  Service connection is warranted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310 
(1998).  The Court has also held that service connection can 
be granted for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Based upon the current evidence of record, the Board cannot 
determine whether the veteran's inservice bloody stools are 
related to his current rectal polyps or rectum blood.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1997); see 38 C.F.R. 
§ 19.9 (1998).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for a polyp or rectal 
bleeding since service.  After obtaining 
any necessary authorization from the 
veteran, the RO should obtain and 
associate with the claims folder legible 
copies of the veteran's complete 
treatment records from those facilities 
identified by the veteran which have not 
already been secured.  Regardless of the 
veteran's response, the RO should obtain 
all outstanding VA records of treatment.

2. The RO should schedule the veteran for 
an appropriate examination in order to 
determine the nature and etiology of any 
rectal bleeding or polyps.  All necessary 
tests and studies should be performed and 
all findings must be reported in detail.  
The examiner is requested to render an 
opinion as to whether the veteran 
currently has a disability manifested by 
rectal bleeding and polyps, and if so, 
whether these disorders are attributable 
to a diagnosed illness or whether they 
are related to a service connected 
condition.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies, or 
opinions requested, appropriate 
corrective action should be implemented.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should 
readjudicate the veteran's claims of 
service connection for rectal polyps and 
bleeding claimed as an undiagnosed 
illness and service connection for a 
disability manifested by painful and 
swollen joints claimed as an undiagnosed 
illness.  

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

